DETAILED ACTION
Applicant's arguments filed on 11/17/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-6, 8-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 15; prior art of record fails to disclose either by itself or in combination:  “…a reference modification stage, including a charging capacitance, a maintenance capacitance and a current source, configured to: charge the charging capacitance for a duration corresponding to a duration of the first state; transfer a charge of the charging capacitance to the maintenance capacitance; sink, by the current source, current that is proportional to a current ripple of the current of the inductance, wherein the current source sinks the current based on a charge of the maintenance capacitance to generate an offset voltage; and reduce the first voltage based on the offset voltage, wherein the controller is configured to control the converter based on the reduced first voltage.”
Claim 8; prior art of record fails to disclose either by itself or in combination:  “… a first voltage representative of a current of the inductance; receiving, by the controller, a signal representative of a state of the switch; charging a charging capacitance for a duration corresponding to a duration of the first state; transferring a charge of the charging capacitance to a maintenance capacitance; sinking, by a current source, 
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838